Name: Commission Regulation (EEC) No 1821/81 of 2 July 1981 laying down the conditions for granting carry-over payments for certain cereals in stock at the end of the marketing year
 Type: Regulation
 Subject Matter: marketing;  agri-foodstuffs;  distributive trades;  public finance and budget policy;  plant product
 Date Published: nan

 No L 182/ 10 3 . 7 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1821 /81 of 2 July 1981 laying down the conditions for granting carry-over payments for certain cereals in stock at the end of the marketing year in order to make it possible for the competent authori ­ ties of the three Member States concerned to establish the necessary stock supervision, it is essential to require applicants to declare their stocks as at 31 May ; Whereas, in view of the variations in stocks of the said cereals in France, Greece and Italy between 1 June and 31 July it should for the same reasons be decided that, for purposes of determining the quantities quali ­ fying for payment on 31 July, the stock to be taken into account is to be that existing as at 31 May, declared as stated above, plus the quantity of cereals purchased between 1 June and 31 July from an inter ­ vention agency or from declared stocks, less the quan ­ tities processed or sold on the Community market or for export between those dates ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1 975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1784/81 (2), and in particular Article 9 thereof, Whereas stocks of cereals remaining at the end of a marketing year are generally held by the trade or by the processing industry ; whereas to simplify admi ­ nistration , in particular as regards supervision, the carry-over payment, provided for by Article 9 of Regu ­ lation (EEC) No 2727/75 for certain cereals remaining in stock at the end of the marketing year, should be granted at the trade or processing industry stage ; whereas, in the case of rye , supervision requirements are such that the payment should be made only to the milling industry ; Whereas in many areas the processing industry, and in particular the milling industry, does not have the extensive storage capacity available to the trade from which it generally obtains its supplies ; whereas the minimum stocks which it is required to hold should therefore be lower than those required of that trade ; Whereas, on account of the connection between the arrangements for intervention and those for carry-over payments, the carry-over payments should be granted only if the cereals offered comply with the quality requirements for intervention ; whereas, however, in the case of rye held by the milling industry, milling for human consumption should be accepted as proof of sufficient quality ; Whereas in France, Greece and Italy the new harvest of common wheat and rye is generally available before the beginning of the new marketing year ; whereas, therefore, in order to prevent payments being made for cereals from the new harvest, it should be decided by virtue of Article 9 ( 1 ) (2) of Regulation (EEC) No 2727/75 that the stock qualifying for payment at the end of the marketing year in those three countries may not exceed that declared at a prior date ; whereas, Whereas provision should likewise be made to ensure that no payment is made in respect of common wheat and rye from the new harvest in France, Greece or Italy and in stock on 31 July in another Member State ; whereas the applicant should therefore provide proof either that the said cereals were purchased within the Community before 31 May, or that they come from a French , Greek or Italian intervention agency or from stocks existing in France, Greece and Italy as at 31 May and declared in the said countries in accordance with the above provisions ; Whereas, if the new harvest is particularly early in other Community regions, provision should be made for special measures to prevent payments being made in respect of the new crop ; Whereas provision should also be made for granting the carry-over payment to an undertaking which , having been awarded a contract under an invitation to tender for the supply of flour as food aid, has advanced a certain quantity of cereals which remain to be replaced by an intervention agency ; Whereas the procedures and supervision measures as regards stocks of cereals and their movements should be the responsibility of the competent agencies of each Member State ; whereas those agencies should take the necessary measures to ensure that Commu ­ nity provisions on the grant of carry-over payments are observed ; ( i ) OJ No L 281 , 1 . 11 . 1975, p . 1 . R OJ No L 177, 1 . 7 . 1981 , p . 1 . 3 . 7 . 81 Official Journal of the European Communities No L 182/ 11 Article 4Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . In France, Greece and Italy, stocks of common wheat and of rye in respect of which an application for payment is lodged in accordance with the rules set out in Article 3 may not exceed the stocks of the said cereals on the previous 31 May, as declared to the competent authority of the Member State concerned by registered letter, telex or telegram not later than 12 June . No payment may be made for cereals purchased between 1 June and 31 July unless the applicant proves that the said cereals come either from an inter ­ vention agency or from stocks on 31 May as declared in accordance with the preceding subparagraph . 2. The quantities eligible for payment on 31 July in France, Greece and Italy in the case of the under ­ takings referred to in Article 1 (a) and (b) shall be determined by reference to the stocks of common wheat and rye held on 31 May, as declared in accor ­ dance with paragraph 1 ,  plus any quantities of cereals from the old harvest purchased between 1 June and 31 July from an intervention agency or from stocks declared in accordance with paragraph 1 ,  less any quantities of cereals processed or sold on the Community or export market between 1 June and 31 July. The carry-over payment fixed by the Council for a given marketing year shall be granted to : (a) trade and processing undertakings, in respect of stocks of common wheat harvested in the Commu ­ nity and owned by them on 31 July ; (b) milling undertakings, in respect of stocks of rye harvested in the Community, to be milled for human consumption and owned by them on the above date ; (c) trade and processing undertakings, in respect of stocks of maize harvested in the Community, owned by them on the above date and held on that date in the surplus production zones listed in Annex I hereto . Article 2 Article 5 1 . The minimum amount required on 31 July to enable a stock to qualify for a carry-over payment shall be :  75 tonnes for common wheat and maize owned by trade undertakings ,  20 tonnes for common wheat and maize owned by the processing industry,  10 tonnes for common wheat and rye owned by the milling industry. 2 . The minimum quantities apply to lots of uniform quality, which comply with the minimum quality standards for intervention for the marketing year in question . In respect of rye held by the milling industry at the end of the season, milling for human consumption shall be accepted as proof of sufficient quality. Where common wheat or rye harvested in France, Greece or Italy are in stock in another Member State on 31 July, payment may only be made if the appli ­ cant proves that the said cereals, either :  were purchased within the Community up to 31 May at the latest, or  come from a French, Greek or Italian intervention agency or from stocks existing in France, Greece or Italy on 31 May and declared in those countries in accordance with Article 4 ( 1 ). The applicant shall submit a statement of sale certified by the competent French, Greek or Italian authorities .Article 3 Article 6 In order to qualify for the carry-over payment granted by the competent authority of the Member States in whose territory these stocks are situated, the applicant must make, by means of registered letter, telex or tele ­ gram sent not later than 7 August, an application for payment to the said competent authority, stating the stocks of old crop cereals referred to in Article 1 owned by him on 31 July. This application must contain at least the information and declarations set out in Annex II . If, as a result of an exceptionally early harvest, a cereal of the new crop is marketed before 1 August in one or more Member States other than France, Greece or Italy, payment may be granted only if the applicant furnishes proof that the cereal in stock does not come from the new crop . No L 182/ 12 Official Journal of the European Communities 3 . 7 . 81 Whether or not the harvest is early shall be esta ­ blished by the Commission in the light of informa ­ tion supplied by the Member States . Article 7 account of the special conditions within its territory, particularly with regard to variation and movement of stocks and the time for which the stocks are subject to check . The authority may also set shorter time limits for communicating the information to be supplied by applicants in accordance with Articles 3 and 4. 2 . The Member States shall communicate to the Commission , by 31 August, the quantities which have been the subject of requests for carry-over payment and, by the following 31 January, a written report on the operation of this Regulation . Without prejudice to Article 2 ( 1 ), where, for the purposes of a measure providing food aid in the form of flour, the conditions for mobilizing cereals provide that the successful tenderer must remove a given quan ­ tity of common wheat from the stocks of an interven ­ tion agency and, in order to expedite the provision of this aid, the successful tenderer has used an equivalent quantity of common wheat from his own stocks, the carry-over payment shall be granted to him in respect of the quantity of common wheat which on 31 July he still has to remove from the intervention agency's storage depots . Article 9 The administrative provisions of this Regulation shall not apply in Member States where the calculation of the carry-over payment gives an amount in national currency which is equal to or less than zero . Article 8 Article 10 1 . For purposes of the implementation of this Regu ­ lation , the competent authority of each Member State shall carry out the necessary checks . It shall for this purpose adopt all the measures necessary to take This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1981 . For the Commission The President Gaston THORN 3 . 7. 81 Official Journal of the European Communities No L 182/ 13 ANNEX I Surplus production zones for maize France : All the administrative regions Italy : Administrative region Friuli-Venezia-Giulia ANNEX II Minimum information to be supplied when applying for a carry-over payment 1 . Description of cereal . 2. Quantity. 3 . Place of storage . 4. Declaration that : (a) the cereal is not of the new crop ; (b) the cereal was harvested in the Community ; (c) the cereal belongs to the applicant ; (d)  in the case of common wheat and maize, the cereal is of fair and sound marketable quality within the meaning of Regulation (EEC) No 1 569/77 ('),  in the case of rye, it will be milled for human consumption . (!) OJ No L 174, 14 . 7 . 1977, p . 15.